
	

114 HR 4672 IH: To amend the Internal Revenue Code of 1986 to make permanent the exception for marginal production from the taxable income limit on percentage depletion for oil and natural gas wells.
U.S. House of Representatives
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4672
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2016
			Ms. Jenkins of Kansas introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make permanent the exception for marginal production
			 from the taxable income limit on percentage depletion for oil and natural
			 gas wells.
	
	
		1.Exception for marginal production from taxable income limit on percentage depletion for oil and
			 natural gas wells made permanent
 (a)In generalSection 613A(c)(6)(H) of the Internal Revenue Code of 1986 is amended to read as follows:  (H)Taxable income limit not applicable to marginal productionThe second sentence of subsection (a) of section 613 shall not apply to so much of the allowance for depletion as is determined under subparagraph (A)..
 (b)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			
